JENNINGS, J.
This motion to dismiss the appeal herein is supported by the certificate of the county clerk and the facts therein stated are not contradicted.  It is thereby made to appear that the only step in furtherance of the appeal which has been taken by appellant was the filing of a notice of appeal on April 19, 1933. No bill of exceptions has been settled, as provided in section 650 of the Code of Civil-Procedure and no transcript has been prepared in accordance with the provisions of section 953a of said code. The statutory period within which a record may be filed on appeal under either of the methods of appeal provided for by the Code of Civil Procedure has expired. It follows that the motion should be granted. (People v. Berkeley Chiropractic College, 103 Cal. App. 139 [283 Pac. 981]; rule V of the Rules for the Supreme Court and' District Courts of Appeal.)
The appeal is dismissed.
Barnard, P. J., and Marks, J., concurred.